Citation Nr: 0602153	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California



THE ISSUE

Entitlement to service connection for bilateral residuals of 
trench foot.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Oakland, California RO.  In 
August 2005 the case was remanded to schedule the veteran for 
a Travel Board hearing he requested.  In October 2005 the 
veteran withdrew the hearing request.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any disability the veteran now has is a residual of trench 
foot in service.


CONCLUSION OF LAW

Service connection for bilateral residuals of trench foot is 
not warranted.  38 U.S.C.A. §§ 1110, 5107, 1154 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An April 2004 statement of the case (SOC) and letter in 
October 2003 provided at least some VCAA-type notice, i.e., 
of what the evidence showed, the criteria for establishing 
service connection, and the bases for the denials of the 
claim.  The October 2003 letter outlined the appellant's and 
VA' s responsibilities in developing evidence to support the 
claim, advised him of what type of evidence would be 
pertinent to the claim, and advised him that he could 
identify evidence for VA to obtain or to obtain and submit 
the evidence on his own.  The April 2004 SOC outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of this matter, the veteran 
has had full opportunity to respond and supplement the 
record, and to participate in the adjudicatory process after 
notice was given.  Furthermore, he notified the RO, in 
October 2005, that he had no additional evidence to submit.  
He is not prejudiced by any notice timing defect. 

Regarding the duty to assist, VA and, to the extent possible, 
private medical records have been secured, and the veteran 
was examined by VA.  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.   





II. Factual Background

The veteran's DD Form 214 shows that he served in the 
European theater during World War II, participated in the 
Rhineland campaign, and was awarded a Purple Heart and a 
Combat Infantryman Badge. 

The only complaints or findings pertaining to the veteran's 
feet noted in his service medical records are notations that 
he had bilateral pes planus, and complained of pain and 
swelling with prolonged standing.  [Service connection has 
been established for pes planus, and that disability is not 
at issue herein.]  The veteran was discharged from service 
with a certificate of disability for discharge.  The 
disabilities diagnosed by the Medical Board that recommended 
discharge were a psychiatric disability and pes planus. 

On initial VA examination in December 1946 no complaints or 
findings pertaining to trenchfoot were noted.  No pertinent 
findings were noted on systems review, and neurologic and 
cardiovascular examinations revealed no pertinent 
abnormalities.  

On December 1948 VA examination, no pertinent abnormalities 
were noted.  Cardiovascular and neurologic evaluations were 
normal.  

On July 1979 VA examination, the veteran reported discomfort 
in his feet most of his life.  Sensorium in the lower 
extremities was normal.  Pes planus was diagnosed.

Private medical records in August 1991 reveal that the 
veteran was seen for right foot complaints.  An injury 
earlier in the day was noted.  The impression was possible 
tendonitis.  In July 1992, examination of the extremities 
revealed that peripheral pulses were intact "2/4".  

On July 1992 VA examination of the feet, dorsalis pedis and 
anterior tibial arteries were palpated with some difficulty.  
Pes planus was diagnosed.

On April 1994 VA foot examination, bilateral pes planus was 
diagnosed.  There were no secondary skin or vascular changes.  
In August 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that his feet were 
always cold and that his wife said there was slight 
discoloration.  He attributed these symptoms to trenchfoot in 
service, due to standing in water and not changing socks over 
a period of a couple of months.  He stated that when he was 
in service he was in pretty cold weather and that his feet 
were wet a lot.  He also stated that trenchfoot was diagnosed 
when he was hospitalized in England for his back.  He said 
that his feet were soaked in a purplish solution, and that he 
was told that they were trying to revive the circulation of 
blood into his feet.  

An August 1994 VA treatment record notes the veteran's 
complaints of painful feet and numbness in the soles.  

A September 1997 VA podiatry record reveals that the veteran 
reported he had trench foot in service.  He reported that the 
condition gave him cold tingling sensations during the day 
and at night while he was sleeping.  The assessment was 
neuropathy secondary to trenchfoot.  

A June 2000 podiatry record reveals the veteran was seen for 
flat feet.  He complained of cramping of the toes and had 
onychomycosis of all ten toes, but denied claudication. His 
neurovascular status was intact, with pedal pulses palpable 
and protect threshold and light touch sensation intact.  
Podiatry records in October 2002 note sensory neural loss.  

On October 2003 VA examination, the veteran complained of his 
feet always feeling cold and increased difficulty walking 
over the last two to three years.  He related that he was in 
Normandy in October or November 1944; that it rained all of 
the time; and his feet were constantly wet, were always 
swollen, and were often cracked and dry.  He received 
treatment for the feet while being treated for other 
injuries.  Since that time, aside from complaints related to 
his flat feet, he did not have any complaints of coldness or 
difficulty walking until two or three years ago.  The 
physician noted that recent Podiatry Clinic examination 
revealed that the veteran had developed a neuropathy in his 
bilateral lower extremities, with decreased sensation in both 
feet.  The diagnosis was peripheral vascular disease.  The 
examiner indicated that the veteran did have some evidence of 
trenchfoot or fungal infection from his medical records from 
the time he was in the military.  However, it appeared to the 
physician that the trench foot was treated and that the 
veteran had not had significant complications of the feet 
secondary to further fungal infections, although he did have 
onychomycosis in all ten toenails.  It was noted that the 
veteran's complaints were very consistent with a history of 
peripheral vascular disease, which could be contributed to by 
his pes planus condition.  However, it was most likely 
contributed to by his history of hypertension.  Further 
systems review showed that the veteran was starting to have 
some evidence of numbness in his fingertips, which would also 
be consistent with his history of hypertension and probable 
peripheral vascular disease.  The veteran denied any specific 
cold injuries or history of frostbite.  He also denied 
excessive sweating or paresthesias other than as described.

A November 2003 VA podiatry record indicates the veteran was 
being treated for plantar neuropathic pain.  On a November 
2004 follow-up visit for neuropathy, the veteran stated that 
he had trouble with the nerves in his feet ever since the war 
and that the problem started due to trenchfoot.  He also 
reported loss of sensation in his hands, but indicated that 
he had a cervical condition from a war injury that may be the 
cause of this.  The assessment was bilateral neuropathy of 
unknown etiology.  

On neurologic examination in January 2004 the veteran 
reported that trenchfoot was diagnosed in service.  He 
indicated that shortly after separating from service he had 
difficulty feeling things with the bottom of his feet.  He 
reported that the loss of sensation gradually worsened over 
the next 50+ years.  He had loss of sensation only, and 
denied ever having tingling or paresthesias.  He had no 
complaints of numbness anywhere else.  The assessment was 
very slowly progressive peripheral neuropathy of unclear 
etiology.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The veteran is entitled to the relaxed evidentiary 
requirements of 38 U.S.C.A. § 1154(b).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Hence, even though the veteran's contention of 
incurrence [of trenchfoot in service] may be sufficient proof 
of such without corroborating medical evidence, there is not 
sufficient evidence of a nexus between such event/injury and 
the current diagnoses of peripheral neuropathy or 
onychomycosis.  

While a September 1997 podiatry record reports a diagnosis of 
neuropathy secondary to trench foot, such diagnosis was based 
essentially on history provided by the veteran, as the 
examiner noted no other basis in the record for the 
diagnosis.  Hence, this assessment is of little probative.  
What the record shows is that the veteran reported this 
information to the physician.  
An October 2003 VA examiner opined that the veteran's 
peripheral neuropathy was related to his hypertension rather 
than trenchfoot.  That examiner provided a detailed summary 
of the medical evidence in the claims file and of the 
veteran's contentions, and explained the rationale for his 
opinion.  As for onychomycosis, despite evidence of the 
fungus on examination, the physician did not link it to 
service and indicated that there were no complications to the 
veteran's feet from trench foot in service.  Furthermore, a 
January 2004 neurology examiner opined that the veteran's 
neuropathy was of undetermined etiology, and did not relate 
it to trench foot in service.  Significantly, after service 
the veteran's complaints and/or symptoms of neuropathy and 
onychomycosis of the feet/toes were first noted more than 50 
years postservice.  Such a long interval between service (or 
any trenchfoot therein) and current complaints or symptoms 
which are alleged to be residuals of trenchfoot in service 
is, of itself, a factor for consideration in determining 
whether current disability is of service origin.

The veteran's belief that he has residuals of trenchfoot in 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu, 2 Vet. App. 492, 495 (1992).  
The preponderance of the evidence is against a finding that 
any current disability the veteran has is related to trench 
foot in service, and thus against this claim.  Accordingly, 
the claim must be denied.


ORDER

Service connection for bilateral residuals of trench foot is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


